DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “liquid back-up system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 9 is objected to because of the following informalities:  the limitation “the period of time” is inherent to the activation of the liquid back-up system, however will be interpreted as “a period of time” for proper antecedent basis of a limitation.  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-9 are rejected for at least being dependent on claim 1.

Claim 1, the recitation “that is effective for maintaining nominal operation” in line 9, includes the relative term “effective” which renders the claim indefinite. The term “effective” and “nominal” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the limitation will be examined as “that maintains operation”.

Claim 4 recites the limitation “that is effective for maintaining nominal operation”, which includes the relative terms “effective” and “nominal” which render the claim indefinite for being relative, wherein the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the limitation will be examined as “that maintains operation”. 

Claim 4, which depends from claim 1, recites the limitation “the second main air compressor”, which lacks antecedent basis in claim 1 from which claim 4 depends, however is recited in claim 3 as “a second main air compressor”, making it unclear if claim 4 should depend from claim 3 or claim 1.  Based on the Examiner’s best 

Claim 4, limitation “wherein the second main air compressor is intentionally turned down periods of high electricity costs and air from the air accumulator is introduced” includes the term “high electricity costs”, which is relative and therefore renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the scope of the claimed invention, based on the Applicant’s disclosure as best understood by the Examiner, will examine the limitation as “wherein the second main air compressor is intentionally turned down and air from the air accumulator is introduced” for purposes of examination. 


Claim 9, the recitation “air accumulator has a capacity that is sufficiently large to allow for operation of the air separation unit” in line 9, includes the relative term “sufficiently large” which renders the claim indefinite. The terms “sufficiently” and “large” are not defined by the claim, the specification does not provide a standard for ascertaining the 

Claim 9 recites the limitation “the period of time it takes the liquid back-up system to deliver the product gas” which is indefinite for the word “it” which is unclear what structure is being recited/referred to.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as “the period of time taken by the liquid back-up system to deliver the product gas” for purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyron (US 2008/0184736), hereinafter referred to as Peyron, in view of Kong et al. (US 2018/0003435), hereinafter referred to as Kong.

Peyron teaches a method (using Fig. 1) for operating an air separation unit (Fig. 1) during an unexpected disturbance (paragraph 0063, lines 1-3, “Air in the storage tank 9 is sent to the first exchanger 1 immediately after the compressor 3 and/or the supercharger 7 are/is stopped.”), the air separation unit having a main air compressor (7), the method comprising the steps of:
	determining (by observation, a user can determine the compressors of paragraph 0063 have shut down) a disturbance has occurred (one or both of compressors 3 and 7 is stopped, paragraph 0063);
	starting-up a liquid back-up system (comprising 19 and 29) that is configured to deliver a product gas (gas leaving HX 2) at a desired product pressure (inherent pressure of the product gas); and
introducing compressed air (Fig. 5, air within compressed storage tank 9) from an air accumulator (9) into the air separation unit at a location (annotated by Examiner in Figure 1) that is downstream the main air compressor and upstream the heat exchanger and distillation column, wherein the compressed air is introduced in an amount (amount of compressed air leaving the accumulator when either compressor 3 or supercharger compressor 7 are stopped for (structurally capable of operating) maintaining operation of the air separation unit during the process disturbance and until the liquid back-up system is delivering the product gas at the desired product pressure.


    PNG
    media_image1.png
    688
    557
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Peyron.

Peyron does not explicitly teach a coldbox, and wherein the accumulator is upstream of the cold box, however Peyron does teach a (main) heat exchanger (1) and air separation column (comprising low pressure column 17 and medium pressure column 15).

Kong teaches an air separation unit (Fig. 2) comprising an air separation column (110) and (main) heat exchanger (80) located within a coldbox (dotted box encompassing the air separation column and heat exchanger), thereby keeping the components of the air separation unit that intend to be insulated while components such as those which do not require insulation, such as the compressors (10 and 30).



Regarding claim 2, Peyron teaches the method of claim 1, wherein the air accumulator is filled with compressed air (air sent from compressor 7 to accumulator 9) that was previously compressed in the main air compressor (7).  

Regarding claim 3, Peyron teaches the method of claim 1, wherein the air separation unit further comprises a second main air compressor (3).  

Regarding claim 4, Peyron teaches the method of claim 3, wherein the second main air compressor is intentionally turned down (paragraph 0063, when compressors 3 and/or 7 are turned off) and air from the air accumulator is introduced into the air separation unit in an amount (amount introduced when the accumulator is admitting compressed air into the coldbox; see paragraph 0067, “In the examples of FIGS. 1 to 4, the first air storage tank 9 is at a higher pressure than the output pressure of the supercharger 7--it has therefore been increased by an auxiliary system, for example a small 
compressor.  With this higher-pressure, for example 150 bar, system, it is possible to maintain the pressure in the supercharged passage at the nominal value or to allow it to drop.”) for (all the structure is present for performing the functional limitation of maintaining operation) maintaining operation of the air separation unit while the second main air compressor is taken off-line.  

Regarding claim 5, Peyron, as modified, teaches the method of claim 1, wherein the air separation unit further comprises a booster air compressor (“small compressor” disclosed in paragraph 0067).
  
Regarding claim 6, Peyron teaches the method of claim 1, wherein the process disturbance is selected from the group consisting of a trip of the main air compressor (paragraph 0068, when the main air compressor 7 is stopped due to an emergency)

Regarding claim 7, Peyron, as modified, teaches the method of claim 1, wherein the process disturbance is determined (observable by a human) by a drop in air pressure or process flow rates (when the main compressor 7 is stopped as disclosed in paragraph 0068, it is determined that a drop of air pressure and process flow rate of the air being compressed is reduced).  

Regarding claim 8, Peyron, as modified, teaches the method of claim 1, wherein the air accumulator has an air pressure (see paragraph 0067, “the first air storage tank 9 is at a higher pressure than the output pressure of the supercharger 7) that is above a 

Regarding claim 9, Peyron, as modified, teaches the method of claim 1, wherein the air accumulator has a capacity (capacity of the accumulator 9) to allow for (all of the structure is met for providing the function that follows) operation of the air separation unit for the period of time (implicit time taken by the liquid back-up system of Peyron to deliver product gas leaving HX 2) taken by the liquid back-up system to deliver the product gas at the desired product pressure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zapp et al. (US 2002/0170313) teaches a method for operating an air separation unit (comprising 33 and 34) during an unexpected disturbance, the air separation unit having a main air compressor (16) and a cold box (“coldbox”, paragraph 0022, “In the case of a cryogenic air separator, the "separation plant" comprises the entire coldbox including the rectification column(s) for nitrogen/oxygen separation and the main heat exchanger.”), the method comprising the steps of: 
determining that a process disturbance has occurred (paragraph 0038, “If the gas turbine fails, after an extremely short time about 50% of the feed air 18 for the air separator is lost.  According to the invention, in this moment, appropriate proportions of the pressurized products 79, 80 are introduced via the lines 91 and 92…”); 
starting-up a liquid back-up system (comprising lines 91 and 92 as well as “suitable expansion valves” and “pressure governors” disclosed in paragraph 0038)  that is configured to deliver a product gas (product gas in lines 91 and 92) at a desired product pressure (pressure of product gas in lines 91 and 92).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763